 



Exhibit 10.19.1
AVERY DENNISON CORPORATION
NON-QUALIFIED STOCK OPTION AGREEMENT
THIS AGREEMENT, dated * , is made by and between Avery Dennison Corporation, a
Delaware corporation, hereinafter referred to as the “Company,” and *, an
employee of Company or a Subsidiary of Company, hereinafter referred to as
“Employee.”
WHEREAS, Company wishes to afford Employee the opportunity to purchase shares of
its $1.00 par value common stock under the terms of the Employee Stock Option
and Incentive Plan; and
WHEREAS, the Compensation and Executive Personnel Committee of the Company’s
Board of Directors (hereinafter referred to as the “Committee”), appointed to
administer said Plan, has determined that it would be to the advantage and best
interest of Company and its shareholders to grant the Option provided for herein
to Employee as an inducement to remain in the service of Company or its
Subsidiaries and as an incentive for increased efforts during such service;
WHEREAS, the Committee has advised the Company of its determination and
instructed the undersigned officers to issue said Option, which the Committee
has determined should be a Non-Qualified Stock Option, as authorized under the
Plan;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Company and Employee do hereby agree as follows:
ARTICLE I — DEFINITIONS
Whenever the following terms are used in this Agreement they shall have the
meaning specified below unless the context clearly indicates to the contrary.

1.1   Beneficiary       “Beneficiary” shall mean a person properly designated by
the Employee, including his/her spouse or heirs at law, to exercise such
Employee’s rights under the Plan. Designation, revocation and redesignation of
Beneficiaries must be made in writing in accordance with procedures established
by the Committee or the Company, and shall be effective upon delivery to the
Company.   1.2   Change of Control       “Change of Control” shall have the same
meaning given in Article 10.2 of the Plan.   1.3   Option       “Option” shall
mean the option to purchase common stock of the Company granted under this
Agreement.

 
* Refer to attached Notice

-1-



--------------------------------------------------------------------------------



 



1.4   Plan       The “Plan” shall mean the Employee Stock Option and Incentive
Plan, as amended and restated.   1.5   Pronouns       The masculine pronoun
shall include the feminine and neuter, and the singular and plural, where the
context so indicates.   1.6   Secretary       “Secretary” shall mean the
Secretary of the Company.   1.7   Subsidiary       “Subsidiary” shall mean any
corporation in an unbroken chain of corporations beginning with the Company if
each of the corporations other than the last corporation in the unbroken chain
then owns stock possessing 33 percent or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.   1.8  
Termination of Employment       “Termination of Employment” shall mean the time
when the employee-employer relationship between the Employee and the Company or
a Subsidiary is terminated for any reason, including, but not limited to, a
termination by resignation, discharge, death or retirement, but excluding
terminations where there is a simultaneous reemployment or continuing employment
by the Company or a Subsidiary, and, at the discretion of the Committee or the
Company, terminations which result in the severance of the employee-employer
relationship that do not exceed one year. The Committee or the Company shall
determine the effect of all other matters and questions relating to Termination
of Employment.

ARTICLE II — GRANT OF OPTION

2.1   Grant of Option       In consideration of Employee’s agreement to remain
in the employ of Company or its subsidiaries and for other good and valuable
consideration, on the date hereof the Company irrevocably grants to Employee the
option to purchase any part or all of an aggregate of * shares of its $1.00 par
value common stock upon the terms and conditions set forth in this Agreement.
Such Option is granted pursuant to the Plan and shall also be subject to the
terms and conditions set forth in the Plan.   2.2   Purchase Price       The
purchase price of the shares of stock covered by the Option shall be * dollars
per share without commission or other charge.

 
* Refer to attached Notice

-2-



--------------------------------------------------------------------------------



 



2.3   Consideration to Company       In consideration of the granting of this
Option by the Company, the Employee agrees to render faithful and efficient
service to the Company or a Subsidiary, with such duties and responsibilities as
the Company shall from time to time prescribe, for a period of at least one
(1) year from the date this Option is granted. Nothing in this Agreement or in
the Plan shall confer upon the Employee any right to continue in the employ of
the Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are hereby expressly reserved,
to discharge the Employee at any time for any reason whatsoever, with or without
good cause. Nor shall it interfere with or restrict in any way, other than the
forfeiture of all rights under this Agreement, the right of the Employee
voluntarily to terminate his employment with the Company or a Subsidiary.   2.4
  Adjustments in Option       In the event that the outstanding shares of the
stock subject to the Option are changed into or exchanged for a different number
or kind of shares of the Company or other securities of the Company by reason of
merger, consolidation, recapitalization, reclassification, stock split-up, stock
dividend, or combination of shares, the Committee or the Company shall make an
appropriate and equitable adjustment in the number and kind of shares as to
which the Option, or portions thereof then unexercised, shall be exercisable.
Such adjustment shall be made with the intent that after the change or exchange
of shares, the Employee’s proportionate interest shall be maintained as before
the occurrence of such event. Such adjustment in the Option may include a
necessary corresponding adjustment in the option price per share, but shall be
made without change in the total price applicable to the unexercised portion of
the Option (except for any change in the aggregate price resulting from
rounding-off of share quantities or prices).

ARTICLE III — PERIOD OF EXERCISABILITY

3.1   Commencement of Exercisability

  (a)   The Option shall become exercisable in four cumulative installments as
follows:

  (i)   The first installment shall consist of twenty-five percent (25%) of the
shares covered by the Option and shall become exercisable on the first
anniversary of the date the Option was granted.     (ii)   The second
installment shall consist of an additional twenty five percent (25%) of the
shares covered by the Option and shall become exercisable on the second
anniversary of the date the Option was granted.     (iii)   The third
installment shall consist of an additional twenty five percent (25%) of the
shares covered by the Option and shall become exercisable on the third
anniversary of the date the Option was granted.     (iv)   The fourth
installment shall consist of twenty five percent (25%) of the shares covered by
the Option and shall become exercisable on the fourth anniversary of

-3-



--------------------------------------------------------------------------------



 



the date the Option was granted.
The installments provided for in this Subsection (a) are cumulative. Each
installment that becomes exercisable shall remain exercisable during the term of
the Option, except as otherwise provided in this Agreement.

  (b)   No portion of the Option, which is an unexercisable installment under
Subsection (a) above at Termination of Employment, shall thereafter become
exercisable, unless otherwise determined by the Committee.     (c)  
Notwithstanding Subsections 3.1(a) and 3.1(b) above, upon a Change of Control,
all Option installments not yet exercisable shall become immediately
exercisable.

3.2   Term of Option       The Option will expire and will not, under any
condition, be exercisable after the tenth (10th) anniversary of the date the
Option was granted. Such date shall be the Option’s Expiration Date.   3.3  
Exercise of Option after Termination of Employment       This Option is
exercisable by the Employee only while he is employed by the Company or a
Subsidiary, subject to the following exceptions:

  (a)   If the Employee dies while the Option is exercisable under the terms of
this Agreement, the Employee’s Beneficiary may exercise such rights, subject to
the limitation in Subsection 3.1(b). The Option must be exercised within twelve
(12) months after the Employee’s death, but not later than the Option’s
Expiration Date.     (b)   If the Employee’s employment is terminated due to his
permanent and total disability, as defined in Section 22(c)(3) of the Code, the
Employee may exercise the Option, subject to the limitation in Subsection
3.1(b), within thirty six (36) months after Termination of Employment, but not
later than the Option’s Expiration Date.     (c)   If the Employee’s employment
is terminated due to his retirement, the Employee may exercise the Option,
subject to the limitations of Subsection 3.1(b), within thirty-six (36) months
after Termination of Employment, but not later than the Option’s Expiration
Date.     (d)   If the Employee’s employment is terminated other than for good
cause or the reasons set forth in Subsections (a) through (c) above, the
Employee may exercise the Option, subject to the limitations of Subsection
3.1(b), within six (6) months after Termination of Employment, but not later
than the Option’s Expiration Date.

ARTICLE IV — EXERCISE OF OPTIONS

4.1   Partial Exercise       Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof

-4-



--------------------------------------------------------------------------------



 



becomes unexercisable under Section 3.2. Each partial exercise shall be for not
less than one hundred (100) shares (or a smaller number, if it is the maximum
number which may be exercised under Section 3.1), and shall be for whole shares
only.

4.2   Manner of Exercise       The Option, or any exercisable portion thereof,
may be exercised by delivery (hard copy, fax or e-mail, as appropriate) to the
Secretary or to the Company’s Securities Administrator of all of the following:

  (a)   A written notice, complying with the applicable procedures established
by the Committee or the Company, stating that the Option or portion is thereby
exercised; the notice shall be signed by the Employee or the other person then
entitled to exercise the Option; and     (b)   Full payment for the shares with
respect to which the option or portion thereof is exercised. Payment may be made
(i) in cash (or by certified or bank cashier’s check), or (ii) by actual or
constructive delivery to the Company, in accordance with the procedures
established by the Company, of Company Common Stock then owned by the Employee
with a fair market value on the date the option is exercised equal to the
aggregate exercise purchase price of the shares with respect to which the option
or portion thereof is exercised, or (iii) by a combination of cash and surrender
of stock in the manner herein specified, or (iv) irrevocable instructions to a
broker, acceptable to the Company, to deliver promptly to the Company the amount
of the sale or the loan proceeds necessary to pay the option price; and     (c)
  Full payment to the Company of any federal, state, local or foreign taxes
required to be withheld in connection with the exercise. Payment may be made
(i) in cash (or by certified or bank cashier’s check), or (ii) by actual or
constructive delivery to the Company, in accordance with the procedures
established by the Company, of Company Common Stock then owned by the Employee
with a fair market value on the date the option is exercised equal to the tax
liability with respect to which the option or portion thereof is exercised, or
(iii) by a combination of cash and surrender of stock in the manner herein
specified, or (iv) irrevocable instructions to a broker, acceptable to the
Company, to deliver promptly to the Company the amount of the sale or the loan
proceeds necessary to pay the tax liability; (and provided that in any event
Employee is responsible for the payment of any and all applicable taxes related
to this stock option grant and any exercise of stock options hereunder); and    
(d)   In the event the Option or portion thereof shall be exercised by any
person or persons other than the Employee, appropriate proof of the right of
such person or persons to exercise the Option.

4.3   Conditions to Issuance of Stock Certificates       The shares of stock
deliverable upon the exercise of the Option, or any part thereof, may be either
previously authorized but unissued shares or issued shares which have then been
reacquired by the Company. Such shares shall be fully paid and nonassessable.
The Company shall not be required to issue or deliver any certificate or
certificates for shares of stock

-5-



--------------------------------------------------------------------------------



 



purchased upon the exercise of the Option or part thereof prior to fulfillment
of all of the following conditions:

  (a)   The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed;     (b)   The completion of any registration
or other qualification of such shares under any state or federal law, or under
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body which the Committee or the Company shall, in its
absolute discretion, deem necessary or advisable;     (c)   The obtaining of any
approval or other clearance from any state or federal governmental agency which
the Committee or the Company shall, in its absolute discretion, determine to be
necessary or advisable;     (d)   The lapse of such reasonable period of time
following the exercise of the Option as the Committee or the Company may from
time to time establish for reasons of administrative convenience; and     (e)  
The receipt by the Company of full payment of the exercise price and all taxes
related to the exercise of the Option.

4.4   Rights as Shareholders       The holder of the Option shall not be, nor
have any of the rights or privileges of, a shareholder of the Company in respect
of any shares purchasable upon the exercise of any part of the Option unless and
until certificates or book entries representing such shares shall have been
issued or made by the Company, or the Company’s transfer agent, to or for such
holder.

ARTICLE V — MISCELLANEOUS

5.1   Option Subject to Plan       The Option is subject to the terms of the
Plan, and in the event of any conflict between this Agreement and the Plan, the
Plan shall control.

5.2   Administration       The Committee or the Company shall have the power to
interpret the Plan and this Agreement and to adopt such procedures for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such procedures.   5.3   Option Not
Transferable       Neither the Option nor any interest or right therein or part
thereof may be sold, pledged, assigned or transferred in any manner other than
by will or by the applicable laws of descent and distribution or as a result of
marital dissolution involving a qualified domestic relations order (or a similar
determination or settlement). The Option shall be exercised during the
Employee’s lifetime only by the Employee, or his guardian or legal
representative.

-6-



--------------------------------------------------------------------------------



 



5.4   Notices       Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of its Secretary and any
notice to be given to the Employee shall be addressed to him at the address
given beneath his signature hereto. By a notice given pursuant to this Section,
either party may hereafter designate a different address for notices to be given
to him. Any notice that is required to be given to Employee shall, if Employee
is then deceased, be given to Employee’s Beneficiary or personal representative
if such individual has previously informed the Company of his status and address
by written notice under this Section.   5.5   Titles       Titles are provided
herein for convenience only and are not to serve as a basis for interpretation
or construction of this Agreement.   5.6   Construction       This Agreement and
the Plan and all actions taken thereunder shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

                          AVERY DENNISON CORPORATION    
 
               
 
      By:   *       
 
               
 
          President & Chief Executive Officer    
 
               
 
      By:        
 
               
 
          Secretary    
 
               
*   
               
 
               
Optionee
               
 
               
*   
               
 
               
 
               
*   
               
 
               
Address
               

 

* Refer to attached Notice.

-7-



--------------------------------------------------------------------------------



 



AVERY DENNISON CORPORATION
NON-QUALIFIED STOCK OPTION AGREEMENT
THIS AGREEMENT, dated * , is made by and between Avery Dennison Corporation, a
Delaware corporation, hereinafter referred to as the “Company,” and *, an
employee of Company or a Subsidiary of Company, hereinafter referred to as
“Employee.”
WHEREAS, Company wishes to afford Employee the opportunity to purchase shares of
its $1.00 par value common stock under the terms of the Employee Stock Option
and Incentive Plan; and
WHEREAS, the Compensation and Executive Personnel Committee of the Company’s
Board of Directors (hereinafter referred to as the “Committee”), appointed to
administer said Plan, has determined that it would be to the advantage and best
interest of Company and its shareholders to grant the Option provided for herein
to Employee as an inducement to remain in the service of Company or its
Subsidiaries and as an incentive for increased efforts during such service;
WHEREAS, the Committee has advised the Company of its determination and
instructed the undersigned officers to issue said Option, which the Committee
has determined should be a Non-Qualified Stock Option, as authorized under the
Plan;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Company and Employee do hereby agree as follows:
ARTICLE I — DEFINITIONS
Whenever the following terms are used in this Agreement they shall have the
meaning specified below unless the context clearly indicates to the contrary.

1.1   Beneficiary       “Beneficiary” shall mean a person properly designated by
the Employee, including his/her spouse or heirs at law, to exercise such
Employee’s rights under the Plan. Designation, revocation and redesignation of
Beneficiaries must be made in writing in accordance with procedures established
by the Committee or the Company, and shall be effective upon delivery to the
Company.   1.2   Change of Control       “Change of Control” shall have the same
meaning given in Article 10.2 of the Plan.   1.3   Option       “Option” shall
mean the option to purchase common stock of the Company granted under this
Agreement.

 
* Refer to attached Notice

-8-



--------------------------------------------------------------------------------



 



1.4   Plan       The “Plan” shall mean the Employee Stock Option and Incentive
Plan, as amended and restated.   1.5   Pronouns       The masculine pronoun
shall include the feminine and neuter, and the singular and plural, where the
context so indicates.   1.6   Secretary       “Secretary” shall mean the
Secretary of the Company.   1.7   Subsidiary       “Subsidiary” shall mean any
corporation in an unbroken chain of corporations beginning with the Company if
each of the corporations other than the last corporation in the unbroken chain
then owns stock possessing 33 percent or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.   1.8  
Termination of Employment       “Termination of Employment” shall mean the time
when the employee-employer relationship between the Employee and the Company or
a Subsidiary is terminated for any reason, including, but not limited to, a
termination by resignation, discharge, death or retirement, but excluding
terminations where there is a simultaneous reemployment or continuing employment
by the Company or a Subsidiary, and, at the discretion of the Committee or the
Company, terminations which result in the severance of the employee-employer
relationship that do not exceed one year. The Committee or the Company shall
determine the effect of all other matters and questions relating to Termination
of Employment.

ARTICLE II — GRANT OF OPTION

2.1   Grant of Option       In consideration of Employee’s agreement to remain
in the employ of Company or its subsidiaries and for other good and valuable
consideration, on the date hereof the Company irrevocably grants to Employee the
option to purchase any part or all of an aggregate of * shares of its $1.00 par
value common stock upon the terms and conditions set forth in this Agreement.
Such Option is granted pursuant to the Plan and shall also be subject to the
terms and conditions set forth in the Plan.   2.2   Purchase Price       The
purchase price of the shares of stock covered by the Option shall be * dollars
per share without commission or other charge.

 
* Refer to attached Notice

-9-



--------------------------------------------------------------------------------



 



2.3   Consideration to Company       In consideration of the granting of this
Option by the Company, the Employee agrees to render faithful and efficient
service to the Company or a Subsidiary, with such duties and responsibilities as
the Company shall from time to time prescribe, for a period of at least one
(1) year from the date this Option is granted (unless the Employee retires
before the end of such period and the Employee satisfies the requirements of the
last paragraph of Subsection 3.1(a)). Nothing in this Agreement or in the Plan
shall confer upon the Employee any right to continue in the employ of the
Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are hereby expressly reserved,
to discharge the Employee at any time for any reason whatsoever, with or without
good cause. Nor shall it interfere with or restrict in any way, other than the
forfeiture of all rights under this Agreement, the right of the Employee
voluntarily to terminate his employment with the Company or a Subsidiary.   2.4
  Adjustments in Option       In the event that the outstanding shares of the
stock subject to the Option are changed into or exchanged for a different number
or kind of shares of the Company or other securities of the Company by reason of
merger, consolidation, recapitalization, reclassification, stock split-up, stock
dividend, or combination of shares, the Committee or the Company shall make an
appropriate and equitable adjustment in the number and kind of shares as to
which the Option, or portions thereof then unexercised, shall be exercisable.
Such adjustment shall be made with the intent that after the change or exchange
of shares, the Employee’s proportionate interest shall be maintained as before
the occurrence of such event. Such adjustment in the Option may include a
necessary corresponding adjustment in the option price per share, but shall be
made without change in the total price applicable to the unexercised portion of
the Option (except for any change in the aggregate price resulting from
rounding-off of share quantities or prices).

ARTICLE III — PERIOD OF EXERCISABILITY

3.1   Commencement of Exercisability

  (a)   The Option shall become exercisable in four cumulative installments as
follows:

  (i)   The first installment shall consist of twenty-five percent (25%) of the
shares covered by the Option and shall become exercisable on the first
anniversary of the date the Option was granted.     (ii)   The second
installment shall consist of an additional twenty five percent (25%) of the
shares covered by the Option and shall become exercisable on the second
anniversary of the date the Option was granted.     (iii)   The third
installment shall consist of an additional twenty five percent (25%) of the
shares covered by the Option and shall become exercisable on the third
anniversary of the date the Option was granted.



-10-



--------------------------------------------------------------------------------



 



  (iv)   The fourth installment shall consist of twenty five percent (25%) of
the shares covered by the Option and shall become exercisable on the fourth
anniversary of the date the Option was granted.

The installments provided for in this Subsection (a) are cumulative. Each
installment that becomes exercisable shall remain exercisable during the term of
the Option, except as otherwise provided in this Agreement.
Alternatively, Options, granted under this Agreement to employees participating
in the Senior Executive or the Executive Leadership Compensation Plans (annual
bonus plans), who (i) die, (ii) become disabled (as described in Subsection
3.3(b) below) or (iii) retire under the Company’s retirement plan, have worked
for the Company for ten (10) or more years, and have a combination of age and
service with the Company of seventy five (75) or more, will vest as of the date
of death, disability or Termination of Employment, as applicable.

  (b)   No portion of the Option which is unexercisable under Subsection
(a) above at Termination of Employment shall thereafter become exercisable,
unless otherwise determined by the Committee.     (c)   Notwithstanding
Subsections 3.1(a) and 3.1(b) above, upon a Change of Control, all Option
installments not yet exercisable shall become immediately exercisable.

3.2   Term of Option       The Option will expire and will not, under any
condition, be exercisable after the tenth (10th) anniversary of the date the
Option was granted. Such date shall be the Option’s Expiration Date.   3.3  
Exercise of Option after Termination of Employment       This Option is
exercisable by the Employee only while he is employed by the Company or a
Subsidiary, subject to the following exceptions:

  (a)   If the Employee dies while the Option is exercisable under the terms of
this Agreement, the Employee’s Beneficiary may exercise such rights, subject to
the limitation in Subsection 3.1(b). The Option must be exercised within twelve
(12) months after the Employee’s death, but not later than the Option’s
Expiration Date.     (b)   If the Employee’s employment is terminated due to his
permanent and total disability, as defined in Section 22(c)(3) of the Code, the
Employee may exercise the Option, subject to the limitation in Subsection
3.1(b), within thirty six (36) months after Termination of Employment, but not
later than the Option’s Expiration Date.     (c)   If the Employee’s employment
is terminated due to his retirement, the Employee may exercise the Option,
subject to the limitations of Subsection 3.1(b), within sixty (60) months after
Termination of Employment, but not later than the Option’s Expiration Date.    
(d)   If the Employee’s employment is terminated other than for Cause or the
reasons set forth



-11-



--------------------------------------------------------------------------------



 



in Subsections (a) through (c) above, the Employee may exercise the Option,
subject to the limitations of Subsection 3.1(b), within six (6) months after
Termination of Employment, but not later than the Option’s Expiration Date.
ARTICLE IV — EXERCISE OF OPTIONS

4.1   Partial Exercise       Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.2. Each partial exercise shall be for not less than one hundred
(100) shares (or a smaller number, if it is the maximum number which may be
exercised under Section 3.1), and shall be for whole shares only.   4.2   Manner
of Exercise       The Option, or any exercisable portion thereof, may be
exercised by delivery (hard copy, fax or e-mail, as appropriate) to the
Secretary or to the Company’s Securities Administrator of all of the following:

  (a)   A written notice, complying with the applicable procedures established
by the Committee or the Company, stating that the Option or portion is thereby
exercised; the notice shall be signed by the Employee or the other person then
entitled to exercise the Option; and     (b)   Full payment for the shares with
respect to which the option or portion thereof is exercised. Payment may be made
(i) in cash (or by certified or bank cashier’s check), or (ii) by actual or
constructive delivery to the Company, in accordance with the procedures
established by the Company, of Company Common Stock then owned by the Employee
with a fair market value on the date the option is exercised equal to the
aggregate exercise purchase price of the shares with respect to which the option
or portion thereof is exercised, or (iii) by a combination of cash and surrender
of stock in the manner herein specified, or (iv) irrevocable instructions to a
broker, acceptable to the Company, to deliver promptly to the Company the amount
of the sale or the loan proceeds necessary to pay the option price; and     (c)
  Full payment to the Company of any federal, state, local or foreign taxes
required to be withheld in connection with the exercise. Payment may be made
(i) in cash (or by certified or bank cashier’s check), or (ii) by actual or
constructive delivery to the Company, in accordance with the procedures
established by the Company, of Company Common Stock then owned by the Employee
with a fair market value on the date the option is exercised equal to the tax
liability with respect to which the option or portion thereof is exercised, or
(iii) by a combination of cash and surrender of stock in the manner herein
specified, or (iv) irrevocable instructions to a broker, acceptable to the
Company, to deliver promptly to the Company the amount of the sale or the loan
proceeds necessary to pay the tax liability (and provided that in any event
Employee is responsible for the payment of any and all applicable taxes related
to this stock option grant and any exercise of stock options hereunder); and



-12-



--------------------------------------------------------------------------------



 



  (d)   In the event the Option or portion thereof shall be exercised by any
person or persons other than the Employee, appropriate proof of the right of
such person or persons to exercise the Option.

4.3   Conditions to Issuance of Stock Certificates       The shares of stock
deliverable upon the exercise of the Option, or any part thereof, may be either
previously authorized but unissued shares or issued shares which have then been
reacquired by the Company. Such shares shall be fully paid and nonassessable.
The Company shall not be required to issue or deliver any certificate or
certificates for shares of stock purchased upon the exercise of the Option or
part thereof prior to fulfillment of all of the following conditions:

  (a)   The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed;     (b)   The completion of any registration
or other qualification of such shares under any state or federal law, or under
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body which the Committee or the Company shall, in its
absolute discretion, deem necessary or advisable;     (c)   The obtaining of any
approval or other clearance from any state or federal governmental agency which
the Committee or the Company shall, in its absolute discretion, determine to be
necessary or advisable;     (d)   The lapse of such reasonable period of time
following the exercise of the Option as the Committee or the Company may from
time to time establish for reasons of administrative convenience; and     (e)  
The receipt by the Company of full payment for such shares.

4.4   Rights as Shareholders       The holder of the Option shall not be, nor
have any of the rights or privileges of, a shareholder of the Company in respect
of any shares purchasable upon the exercise of any part of the Option unless and
until certificates or book entries representing such shares shall have been
issued or made by the Company, or the Company’s transfer agent, to or for such
holder.

ARTICLE V – MISCELLANEOUS

5.1   Option Subject to Plan       The Option is subject to the terms of the
Plan, and in the event of any conflict between this Agreement and the Plan, the
Plan shall control.   5.2   Administration       The Committee or the Company
shall have the power to interpret the Plan and this Agreement and to adopt such
procedures for the administration, interpretation and application of the Plan as

-13-



--------------------------------------------------------------------------------



 



are consistent therewith and to interpret or revoke any such procedures.

5.3   Option Not Transferable       Neither the Option nor any interest or right
therein or part thereof may be sold, pledged, assigned or transferred in any
manner other than by will or by the applicable laws of descent and distribution
or as a result of marital dissolution involving a qualified domestic relations
order (or a similar determination or settlement). The Option shall be exercised
during the Employee’s lifetime only by the Employee, or his guardian or legal
representative.   5.4   Notices       Any notice to be given under the terms of
this Agreement to the Company shall be addressed to the Company in care of its
Secretary and any notice to be given to the Employee shall be addressed to him
at the address given beneath his signature hereto. By a notice given pursuant to
this Section, either party may hereafter designate a different address for
notices to be given to him. Any notice that is required to be given to Employee
shall, if Employee is then deceased, be given to Employee’s Beneficiary or
personal representative if such individual has previously informed the Company
of his status and address by written notice under this Section.   5.5   Titles  
    Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of this Agreement.   5.6   Construction
      This Agreement and the Plan and all actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware,
without reference to principles of conflict of laws.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

                          AVERY DENNISON CORPORATION    
 
               
 
      By:   *       
 
               
 
          President & Chief Executive Officer    
 
               
 
      By:        
 
               
 
          Secretary    
 
               
*   
               
 
               
Optionee
               
 
               
*   
               
 
               
 
               
*   
               
 
               
Address
               

 
* Refer to attached Notice.

-14-



--------------------------------------------------------------------------------



 



AVERY DENNISON CORPORATION
NON-QUALIFIED STOCK OPTION AGREEMENT
THIS AGREEMENT, dated * , is made by and between Avery Dennison Corporation, a
Delaware corporation, hereinafter referred to as the “Company,” and *, an
employee of Company or a Subsidiary of Company, hereinafter referred to as
“Employee.”
WHEREAS, Company wishes to afford Employee the opportunity to purchase shares of
its $1.00 par value common stock under the terms of the Employee Stock Option
and Incentive Plan; and
WHEREAS, the Compensation and Executive Personnel Committee of the Company’s
Board of Directors (hereinafter referred to as the “Committee”), appointed to
administer said Plan, has determined that it would be to the advantage and best
interest of Company and its shareholders to grant the Option provided for herein
to Employee as an inducement to remain in the service of Company or its
Subsidiaries and as an incentive for increased efforts during such service;
WHEREAS, the Committee has advised the Company of its determination and
instructed the undersigned officers to issue said Option, which the Committee
has determined should be a Non-Qualified Stock Option, as authorized under the
Plan;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Company and Employee do hereby agree as follows:
ARTICLE I — DEFINITIONS
Whenever the following terms are used in this Agreement they shall have the
meaning specified below unless the context clearly indicates to the contrary.

1.1   Beneficiary       “Beneficiary” shall mean a person properly designated by
the Employee, including his/her spouse or heirs at law, to exercise such
Employee’s rights under the Plan. Designation, revocation and redesignation of
Beneficiaries must be made in writing in accordance with procedures established
by the Committee or the Company, and shall be effective upon delivery to the
Company.   1.2   Change of Control       “Change of Control” shall have the same
meaning given in Article 10.2 of the Plan.   1.3   Option       “Option” shall
mean the option to purchase common stock of the Company granted under this
Agreement.

 
*Refer to attached Notice

-15-



--------------------------------------------------------------------------------



 



1.4   Plan       The “Plan” shall mean the Employee Stock Option and Incentive
Plan, as amended and restated.   1.5   Pronouns       The masculine pronoun
shall include the feminine and neuter, and the singular and plural, where the
context so indicates.   1.6   Secretary       “Secretary” shall mean the
Secretary of the Company.   1.7   Subsidiary       “Subsidiary” shall mean any
corporation in an unbroken chain of corporations beginning with the Company if
each of the corporations other than the last corporation in the unbroken chain
then owns stock possessing 33 percent or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.   1.8  
Termination of Employment       “Termination of Employment” shall mean the time
when the employee-employer relationship between the Employee and the Company or
a Subsidiary is terminated for any reason, including, but not limited to, a
termination by resignation, discharge, death or retirement, but excluding
terminations where there is a simultaneous reemployment or continuing employment
by the Company or a Subsidiary, and, at the discretion of the Committee or the
Company, terminations which result in the severance of the employee-employer
relationship that do not exceed one year. The Committee or the Company shall
determine the effect of all other matters and questions relating to Termination
of Employment.

ARTICLE II — GRANT OF OPTION

2.1   Grant of Option       In consideration of Employee’s agreement to remain
in the employ of Company or its subsidiaries and for other good and valuable
consideration, on the date hereof the Company irrevocably grants to Employee the
option to purchase any part or all of an aggregate of * shares of its $1.00 par
value common stock upon the terms and conditions set forth in this Agreement.
Such Option is granted pursuant to the Plan and shall also be subject to the
terms and conditions set forth in the Plan.   2.2   Purchase Price       The
purchase price of the shares of stock covered by the Option shall be * dollars
per share without commission or other charge.

 
*Refer to attached Notice

-16-



--------------------------------------------------------------------------------



 



2.3   Consideration to Company       In consideration of the granting of this
Option by the Company, the Employee agrees to render faithful and efficient
service to the Company or a Subsidiary, with such duties and responsibilities as
the Company shall from time to time prescribe, for a period of at least one
(1) year from the date this Option is granted (unless the Employee retires
before the end of such period and the Employee satisfies the requirements of the
last paragraph of Subsection 3.1(a)). Nothing in this Agreement or in the Plan
shall confer upon the Employee any right to continue in the employ of the
Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are hereby expressly reserved,
to discharge the Employee at any time for any reason whatsoever, with or without
good cause. Nor shall it interfere with or restrict in any way, other than the
forfeiture of all rights under this Agreement, the right of the Employee
voluntarily to terminate his employment with the Company or a Subsidiary.   2.4
  Adjustments in Option       In the event that the outstanding shares of the
stock subject to the Option are changed into or exchanged for a different number
or kind of shares of the Company or other securities of the Company by reason of
merger, consolidation, recapitalization, reclassification, stock split-up, stock
dividend, or combination of shares, the Committee or the Company shall make an
appropriate and equitable adjustment in the number and kind of shares as to
which the Option, or portions thereof then unexercised, shall be exercisable.
Such adjustment shall be made with the intent that after the change or exchange
of shares, the Employee’s proportionate interest shall be maintained as before
the occurrence of such event. Such adjustment in the Option may include a
necessary corresponding adjustment in the option price per share, but shall be
made without change in the total price applicable to the unexercised portion of
the Option (except for any change in the aggregate price resulting from
rounding-off of share quantities or prices).

ARTICLE III — PERIOD OF EXERCISABILITY

3.1   Commencement of Exercisability

  (a)   The Option shall become exercisable in four cumulative installments as
follows:

  (i)   The first installment shall consist of twenty-five percent (25%) of the
shares covered by the Option and shall become exercisable on the first
anniversary of the date the Option was granted.     (ii)   The second
installment shall consist of an additional twenty five percent (25%) of the
shares covered by the Option and shall become exercisable on the second
anniversary of the date the Option was granted.     (iii)   The third
installment shall consist of an additional twenty five percent (25%) of the
shares covered by the Option and shall become exercisable on the third
anniversary of the date the Option was granted.     (iv)   The fourth
installment shall consist of twenty five percent (25%) of the shares covered by
the Option and shall become exercisable on the fourth anniversary of



-17-



--------------------------------------------------------------------------------



 



the date the Option was granted.
The installments provided for in this Subsection (a) are cumulative. Each
installment that becomes exercisable shall remain exercisable during the term of
the Option, except as otherwise provided in this Agreement.
Alternatively, Options, granted under this Agreement to employees participating
in the Senior Executive Leadership Compensation Plan (annual bonus plan), who
(i) die, (ii) become disabled (as described in Subsection 3.3(b) below) or
(iii) retire under the Company’s retirement plan, have worked for the Company
for ten (10) or more years, and have a combination of age and service with the
Company of seventy five (75) or more, will vest as of the date of death,
disability or Termination of Employment, as applicable.

  (b)   No portion of the Option which is unexercisable under Subsection
(a) above at Termination of Employment shall thereafter become exercisable,
unless otherwise determined by the Committee.     (c)   Notwithstanding
Subsections 3.1(a) and 3.1(b) above, upon a Change of Control, all Option
installments not yet exercisable shall become immediately exercisable.

3.2   Term of Option       The Option will expire and will not, under any
condition, be exercisable after the tenth (10th) anniversary of the date the
Option was granted. Such date shall be the Option’s Expiration Date.   3.3  
Exercise of Option after Termination of Employment       This Option is
exercisable by the Employee only while he is employed by the Company or a
Subsidiary, subject to the following exceptions:

  (a)   If the Employee dies while the Option is exercisable under the terms of
this Agreement, the Employee’s Beneficiary may exercise such rights, subject to
the limitation in Subsection 3.1(b). The Option must be exercised within twelve
(12) months after the Employee’s death, but not later than the Option’s
Expiration Date.     (b)   If the Employee’s employment is terminated due to his
permanent and total disability, as defined in Section 22(c)(3) of the Code, the
Employee may exercise the Option, subject to the limitation in Subsection
3.1(b), within thirty six (36) months after Termination of Employment, but not
later than the Option’s Expiration Date.     (c)   If the Employee’s employment
is terminated due to his retirement, the Employee may exercise the Option,
subject to the limitations of Subsection 3.1(b), to the full term of the option,
but not later than the Option’s Expiration Date.     (d)   If the Employee’s
employment is terminated other than for Cause or the reasons set forth in
Subsections (a) through (c) above, the Employee may exercise the Option, subject
to the limitations of Subsection 3.1(b), within six (6) months after Termination
of Employment, but not later than the Option’s Expiration Date.



-18-



--------------------------------------------------------------------------------



 



ARTICLE IV — EXERCISE OF OPTIONS

4.1   Partial Exercise       Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.2. Each partial exercise shall be for not less than one hundred
(100) shares (or a smaller number, if it is the maximum number which may be
exercised under Section 3.1), and shall be for whole shares only.   4.2   Manner
of Exercise       The Option, or any exercisable portion thereof, may be
exercised by delivery (hard copy, fax or e-mail, as appropriate) to the
Secretary or to the Company’s Securities Administrator of all of the following:

  (a)   A written notice, complying with the applicable procedures established
by the Committee or the Company, stating that the Option or portion is thereby
exercised; the notice shall be signed by the Employee or the other person then
entitled to exercise the Option; and     (b)   Full payment for the shares with
respect to which the option or portion thereof is exercised. Payment may be made
(i) in cash (or by certified or bank cashier’s check), or (ii) by actual or
constructive delivery to the Company, in accordance with the procedures
established by the Company, of Company Common Stock then owned by the Employee
with a fair market value on the date the option is exercised equal to the
aggregate exercise purchase price of the shares with respect to which the option
or portion thereof is exercised, or (iii) by a combination of cash and surrender
of stock in the manner herein specified, or (iv) irrevocable instructions to a
broker, acceptable to the Company, to deliver promptly to the Company the amount
of the sale or the loan proceeds necessary to pay the option price; and     (c)
  Full payment to the Company of any federal, state, local or foreign taxes
required to be withheld in connection with the exercise. Payment may be made
(i) in cash (or by certified or bank cashier’s check), or (ii) by actual or
constructive delivery to the Company, in accordance with the procedures
established by the Company, of Company Common Stock then owned by the Employee
with a fair market value on the date the option is exercised equal to the tax
liability with respect to which the option or portion thereof is exercised, or
(iii) by a combination of cash and surrender of stock in the manner herein
specified, or (iv) irrevocable instructions to a broker, acceptable to the
Company, to deliver promptly to the Company the amount of the sale or the loan
proceeds necessary to pay the tax liability (and provided that in any event
Employee is responsible for the payment of any and all applicable taxes related
to this stock option grant and any exercise of stock options hereunder); and    
(d)   In the event the Option or portion thereof shall be exercised by any
person or persons other than the Employee, appropriate proof of the right of
such person or persons to exercise the Option.



-19-



--------------------------------------------------------------------------------



 



4.3   Conditions to Issuance of Stock Certificates       The shares of stock
deliverable upon the exercise of the Option, or any part thereof, may be either
previously authorized but unissued shares or issued shares which have then been
reacquired by the Company. Such shares shall be fully paid and nonassessable.
The Company shall not be required to issue or deliver any certificate or
certificates for shares of stock purchased upon the exercise of the Option or
part thereof prior to fulfillment of all of the following conditions:

  (a)   The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed;     (b)   The completion of any registration
or other qualification of such shares under any state or federal law, or under
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body which the Committee or the Company shall, in its
absolute discretion, deem necessary or advisable;     (c)   The obtaining of any
approval or other clearance from any state or federal governmental agency which
the Committee or the Company shall, in its absolute discretion, determine to be
necessary or advisable;     (d)   The lapse of such reasonable period of time
following the exercise of the Option as the Committee or the Company may from
time to time establish for reasons of administrative convenience; and     (e)  
The receipt by the Company of full payment for such shares.

4.4   Rights as Shareholders       The holder of the Option shall not be, nor
have any of the rights or privileges of, a shareholder of the Company in respect
of any shares purchasable upon the exercise of any part of the Option unless and
until certificates or book entries representing such shares shall have been
issued or made by the Company, or the Company’s transfer agent, to or for such
holder.

ARTICLE V — MISCELLANEOUS

5.1   Option Subject to Plan       The Option is subject to the terms of the
Plan, and in the event of any conflict between this Agreement and the Plan, the
Plan shall control.

5.2   Administration       The Committee or the Company shall have the power to
interpret the Plan and this Agreement and to adopt such procedures for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such procedures.   5.3   Option Not
Transferable

-20-



--------------------------------------------------------------------------------



 



Neither the Option nor any interest or right therein or part thereof may be
sold, pledged, assigned or transferred in any manner other than by will or by
the applicable laws of descent and distribution or as a result of marital
dissolution involving a qualified domestic relations order (or a similar
determination or settlement). The Option shall be exercised during the
Employee’s lifetime only by the Employee, or his guardian or legal
representative.

5.4   Notices       Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of its Secretary and any
notice to be given to the Employee shall be addressed to him at the address
given beneath his signature hereto. By a notice given pursuant to this Section,
either party may hereafter designate a different address for notices to be given
to him. Any notice that is required to be given to Employee shall, if Employee
is then deceased, be given to Employee’s Beneficiary or personal representative
if such individual has previously informed the Company of his status and address
by written notice under this Section.   5.5   Titles       Titles are provided
herein for convenience only and are not to serve as a basis for interpretation
or construction of this Agreement.   5.6   Construction       This Agreement and
the Plan and all actions taken thereunder shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

                          AVERY DENNISON CORPORATION    
 
               
 
      By:    *       
 
                          President & Chief Executive Officer    
 
               
 
      By:         
 
               
 
        Secretary    
 
               
*   
               
 
               
Optionee
               
 
               
*   
               
 
               
 
               
*   
               
 
               
Address
               

 
* Refer to attached Notice.

-21-



--------------------------------------------------------------------------------



 



AVERY DENNISON CORPORATION EMPLOYEE STOCK OPTION AND INCENTIVE PLAN
(as amended effective April 24, 2003) — 2003 UK APPROVED RULES
AWARD AGREEMENT (“THE AGREEMENT”)
THIS AGREEMENT, dated *, is made by and between Avery Dennison Corporation, a
Delaware corporation, hereinafter referred to as the “Company,” and * an
employee of a Constituent Company, hereinafter referred to as “Employee.”
WHEREAS, the Company wishes to afford the Employee the opportunity to purchase
shares of its $1.00 par value common stock under the terms of the Avery Dennison
Corporation Employee Stock Option and Incentive Plan (as amended and restated
effective April 24, 2003) (“the Plan”) and the 2003 UK Approved Rules (“the
Sub-Plan”); and
WHEREAS, the Compensation and Executive Personnel Committee of the Company’s
Board of Directors (hereinafter referred to as the “Committee”), appointed to
administer said Plan, has determined that it would be to the advantage and best
interest of Company and its shareholders to grant the Option provided for herein
to Employee as an inducement to remain in the service of the Company or a
Constituent Company and as an incentive for increased efforts during such
service;
WHEREAS, the Committee has advised the Company of its determination and
instructed the undersigned officers to issue said Option, which the Committee
has determined should be a Non-Qualified Stock Option grant, granted under the
Sub-Plan.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Company and Employee do hereby agree as follows:
ARTICLE I — DEFINITIONS
Whenever the following terms are used in this Agreement they shall have the
meaning specified below unless the context clearly indicates to the contrary.

1.1   Change of Control       “Change of Control” shall have the same meaning
given in Article 10.2 of the Plan, as supplemented and amended by Rule 9 of the
Sub-Plan.   1.2   Constituent Company       “Constituent Company” shall have the
meaning given in Rule 1.1 of the Sub-Plan (as defined in Schedule 4 paragraph
3(3) of the Income Tax (Earnings and Pensions) Act 2003).   1.3   Option      
“Option” shall mean the option to purchase common stock of the Company granted
under the Agreement.

 
* Refer to attached Notice


-22-



--------------------------------------------------------------------------------



 



1.4   Pronouns       The masculine pronoun shall include the feminine and
neuter, and the singular and plural, where the context so indicates.   1.5  
Secretary       “Secretary” shall mean the Secretary of the Company.   1.6  
Termination of Employment       “Termination of Employment” shall mean the time
when the employee-employer relationship between the Employee and the Company or
a Constituent Company is terminated for any reason, including, but not limited
to, a termination by resignation, discharge, death or retirement, but excluding
terminations where there is a simultaneous reemployment or continuing employment
by the Company a Constituent Company or another company in the same group as the
Company, and, at the discretion of the Committee or the Company, terminations
which result in the severance of the employee-employer relationship that do not
exceed one year. The Committee or the Company shall determine the effect of all
other matters and questions relating to Termination of Employment.

ARTICLE II — GRANT OF OPTION

2.1   Grant of Option       In consideration of Employee’s agreement to remain
in the employ of Company or its subsidiaries and for other good and valuable
consideration, on the date hereof the Company irrevocably grants to Employee the
option to purchase any part or all of an aggregate of * shares of its $1.00 par
value common stock upon the terms and conditions set forth in this Agreement.
Such Option is granted pursuant to the Sub-Plan and shall also be subject to the
terms and conditions set forth in the Plan and the Sub-Plan.   2.2   Option
Price       The option price of the shares of stock shall be ___and 00000/10000
dollars (US$___) per share without commission or other charge, which was the
equivalent of £___. (For informational purposes, on December 1, 2005 the
exchange rate of £ to US$, as reported by Bloomberg L.P., was £1.00 equals
US$___).   2.3   Consideration to Company       In consideration of the granting
of this Option by the Company, the Employee agrees to render faithful and
efficient service to the Company a Constituent Company or another group company,
with such duties and responsibilities as the Company shall from time to time
prescribe, for a period of at least twelve months from the date this Option is
granted. Nothing in this Agreement or in the Plan or Sub-Plan shall confer upon
the Employee any right to continue in the employment of the Company, a
Constituent Company or another group company or shall interfere with or restrict
in any way the rights of the Company, Constituent Company or another


 
* Refer to attached Notice

-23-



--------------------------------------------------------------------------------



 



group company, which are hereby expressly reserved, to discharge the Employee at
any time for any reason whatsoever, with or without good cause. Nor shall it
interfere with or restrict in any way, other than the forfeiture of all rights
under this Agreement, the right of the Employee voluntarily to terminate his
employment with the Company, Constituent Company or another group company.

2.4   Adjustments in Option       The Committee or the Company shall make an
appropriate and equitable adjustment to the Option only in circumstances
specified in Rule 6 of the Sub-Plan. Such adjustment shall be made with the
intent that after the change or exchange of shares, the Employee’s proportionate
interest shall be maintained as before the occurrence of such event. Such
adjustment in the Option may include a necessary corresponding adjustment in the
option price per share, but shall be made without change in the total price
applicable to the unexercised portion of the Option (except for any change in
the aggregate price resulting from rounding-off of share quantities or prices).

ARTICLE III — PERIOD OF EXERCISABILITY

3.1   Commencement of Exercisability

  (a)   The Option shall become exercisable as follows:

  (i)   The first installment shall consist of twenty-five percent (25%) of the
shares covered by the Option and shall become exercisable on the first
anniversary of the date the Option was granted.     (ii)   The second
installment shall consist of an additional twenty five percent (25%) of the
shares covered by the Option and shall become exercisable on the second
anniversary of the date the Option was granted.     (iii)   The third
installment shall consist of an additional twenty five percent (25%) of the
shares covered by the Option and shall become exercisable on the third
anniversary of the date the Option was granted.     (iv)   The fourth
installment shall consist of twenty five percent (25%) of the shares covered by
the Option and shall become exercisable on the fourth anniversary of the date
the Option was granted.

The installments provided for in this Subsection (a) are cumulative. Each
installment which becomes exercisable shall remain exercisable during the term
of the Option, except as otherwise provided in this Agreement.

  (b)   No portion of the Option, which is an unexercisable installment under
Subsection (a) above at Termination of Employment, shall thereafter become
exercisable, unless

-24-



--------------------------------------------------------------------------------



 



otherwise determined by the Committee.

  (c)   Notwithstanding Subsections 3.1(a) and 3.1(b) above, upon a Change of
Control, all Option installments not yet exercisable shall become immediately
exercisable.

3.2   Term of Option       The Option will expire and will not, under any
condition, be exercisable after the tenth anniversary of the date the Option was
granted. Such date shall be the Option’s Expiration Date.   3.3   Exercise of
Option after Termination of Employment       This Option is exercisable by the
Employee only while he is employed by the Company, Constituent Company or
another group company, subject to the following exceptions:

  (a)   Termination by Death — if the Employee dies while the Option is
exercisable under the terms of this Agreement the Option may be exercised by the
Employee’s personal representatives, to the extent then exercisable, for a
period of 12 months from the date of death or until the expiration of the stated
term of the Option, whichever period is the shorter.     (b)   Termination by
Reason of Disability — If the Employee’s employment is terminated due to his
permanent and total disability, as defined in Section 22(c)(3) of the Code, the
Employee may exercise the Option, subject to the limitation in Subsection
3.1(b), within thirty six (36) months after Termination of Employment, but not
later than the Option’s Expiration Date.     (c)   Termination by Reason of
Retirement — If the Employee’s employment is terminated due to his retirement
the Employee may exercise the Option, subject to the limitations of Subsection
3.1(b), within thirty-six (36) months after Termination of Employment, but not
later than the Option’s Expiration Date.     (d)   Other Termination — If the
Employee’s employment is terminated other than for good cause or the reasons set
forth in Subsections (a) through (c) above, the Employee may exercise the
Option, subject to the limitations of Subsection 3.1(b), within six (6) months
after Termination of Employment, but not later than the Option’s Expiration
Date.

ARTICLE IV — EXERCISE OF OPTIONS

4.1   Partial Exercise       Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.2. Each partial exercise shall be for not less than one hundred
(100) shares (or a smaller number, if it is the maximum number which may be
exercised under Section 3.1), and shall be for whole shares only.   4.2   Manner
of Exercise

-25-



--------------------------------------------------------------------------------



 



  (a)   A written notice, complying with the applicable procedures established
by the Committee or the Company, stating that the Option or portion is thereby
exercised; the notice shall be signed by the Employee or the other person then
entitled to exercise the Option; and     (b)   Full payment to the Company of
the aggregate exercise price for the shares with respect to which the Option or
portion thereof is exercised must be made in cash (or by certified or bank
cashier’s check or wire payment).     (c)   An exercise shall not be valid
unless, in addition to receipt of a valid notice of exercise (hard copy, fax or
e-mail, as appropriate) and payment of the option price, the Company is
satisfied that the Employee has entered into arrangements which are satisfactory
to the Company, to pay all or any part of the British Federal, State, local and
foreign taxes for which the Employee is liable and which are required by law to
be withheld by the Constituent Company or any other member of the same group of
companies as the Constituent Company on the exercise of the Option in accordance
with Rule 7.4 of the Sub-Plan.

In the event the Option or portion thereof shall be exercised by any person or
persons other than the Employee, appropriate proof of the right of such person
or persons to exercise the Option must be provided.

4.3   Conditions to Issuance of Stock Certificates       The shares of stock
deliverable upon the exercise of the Option, or any part thereof, may be either
previously authorized but unissued shares or issued shares which have then been
reacquired by the Company. Such shares shall be fully paid and non-assessable
and will be allotted to the Employee within 30 days from the effective date of
exercise in accordance with Rule 7.2 of the Sub-Plan. The Company shall not be
required to issue or deliver any certificate or certificates for shares of stock
purchased upon the exercise of the Option or part thereof prior to fulfillment
of all of the following conditions:

  (a)   The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed;     (b)   The completion of any registration
or other qualification of such shares under any state or federal law, or under
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body which the Committee or the Company shall, in its
absolute discretion, deem necessary or advisable;     (c)   The obtaining of any
approval or other clearance from any state or federal governmental agency which
the Committee or the Company shall, in its absolute discretion, determine to be
necessary or advisable;     (d)   The lapse of such reasonable period of time
following the exercise of the Option as the Committee or the Company may from
time to time establish for reasons of administrative convenience; and     (e)  
The receipt by the Company of full payment for such shares.

-26-



--------------------------------------------------------------------------------



 



4.4   Rights as Shareholders       The holder of the Option shall not be, nor
have any of the rights or privileges of, a shareholder of the Company in respect
of any shares purchasable upon the exercise of any part of the Option unless and
until certificates or book entries representing such shares shall have been
issued or made by the Company, or the Company’s transfer agent, to or for such
holder.

ARTICLE V — MISCELLANEOUS

5.1   Option Subject to Plan       The Option is subject to the terms of the
Plan as amended by the Sub-Plan, and in the event of any conflict between this
Agreement, the Plan and the Sub-Plan, the Sub-Plan shall prevail.   5.2  
Administration       The Committee or the Company shall have the power to
interpret the Plan, the Sub-Plan and this Agreement and to adopt such procedures
for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret or revoke any such procedures.   5.3  
Option Not Transferable       Neither the Option nor any interest or right
therein or part thereof may be sold, pledged, assigned or transferred. The
Option shall be exercised during the Employee’s lifetime only by the Employee,
or his guardian or legal representative.   5.4   Notices       Any notice to be
given under the terms of this Agreement to the Company shall be addressed to the
Company in care of its Secretary and any notice to be given to the Employee
shall be addressed to him at the address given beneath his signature hereto. By
a notice given pursuant to this Section, either party may hereafter designate a
different address for notices to be given to him. Any notice that is required to
be given to Employee shall, if Employee is then deceased, be given to Employee’s
Beneficiary or personal representative if such individual has previously
informed the Company of his status and address by written notice under this
Section.   5.5   Titles       Titles are provided herein for convenience only
and are not to serve as a basis for interpretation or construction of this
Agreement.   5.6   Construction       This Agreement and the Plan and Sub-Plan
and all actions taken thereunder shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws.

    IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

-27-



--------------------------------------------------------------------------------



 



             
 
*     AVERY DENNISON CORPORATION           

             
 
      By:     
 
           
Employee
          President & Chief Executive Officer
 
           
 
*     By:               
 
          Secretary
 
           
 
*                     Address        

 
* Refer to attached Notice

-28-



--------------------------------------------------------------------------------



 



AVERY DENNISON CORPORATION EMPLOYEE STOCK OPTION AND INCENTIVE PLAN
(as amended effective April 24, 2003) — 2003 UK APPROVED RULES
AWARD AGREEMENT (“THE AGREEMENT”)
THIS AGREEMENT, dated *, is made by and between Avery Dennison Corporation, a
Delaware corporation, hereinafter referred to as the “Company,” and * an
employee of a Constituent Company, hereinafter referred to as “Employee.”
WHEREAS, the Company wishes to afford the Employee the opportunity to purchase
shares of its $1.00 par value common stock under the terms of the Avery Dennison
Corporation Employee Stock Option and Incentive Plan (as amended and restated
effective April 24, 2003) (“the Plan”) and the 2003 UK Approved Rules (“the
Sub-Plan”); and
WHEREAS, the Compensation and Executive Personnel Committee of the Company’s
Board of Directors (hereinafter referred to as the “Committee”), appointed to
administer said Plan, has determined that it would be to the advantage and best
interest of Company and its shareholders to grant the Option provided for herein
to Employee as an inducement to remain in the service of the Company or a
Constituent Company and as an incentive for increased efforts during such
service;
WHEREAS, the Committee has advised the Company of its determination and
instructed the undersigned officers to issue said Option, which the Committee
has determined should be a Non-Qualified Stock Option grant, granted under the
Sub-Plan.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Company and Employee do hereby agree as follows:
ARTICLE I — DEFINITIONS
Whenever the following terms are used in this Agreement they shall have the
meaning specified below unless the context clearly indicates to the contrary.

1.1   Change of Control       “Change of Control” shall have the same meaning
given in Article 10.2 of the Plan, as supplemented and amended by Rule 9 of the
Sub-Plan.   1.2   Constituent Company       “Constituent Company” shall have the
meaning given in Rule 1.1 of the Sub-Plan (as defined in Schedule 4 paragraph
3(3) of the Income Tax (Earnings and Pensions) Act 2003).   1.3   Option      
“Option” shall mean the option to purchase common stock of the Company granted
under the Agreement.

 
* Refer to attached Notice

- 29 -



--------------------------------------------------------------------------------



 



1.4   Pronouns       The masculine pronoun shall include the feminine and
neuter, and the singular and plural, where the context so indicates.   1.5  
Secretary       “Secretary” shall mean the Secretary of the Company.   1.6  
Termination of Employment       “Termination of Employment” shall mean the time
when the employee-employer relationship between the Employee and the Company or
a Constituent Company is terminated for any reason, including, but not limited
to, a termination by resignation, discharge, death or retirement, but excluding
terminations where there is a simultaneous reemployment or continuing employment
by the Company a Constituent Company or another company in the same group as the
Company, and, at the discretion of the Committee or the Company, terminations
which result in the severance of the employee-employer relationship that do not
exceed one year. The Committee or the Company shall determine the effect of all
other matters and questions relating to Termination of Employment.

ARTICLE II — GRANT OF OPTION

2.1   Grant of Option       In consideration of Employee’s agreement to remain
in the employ of Company or its subsidiaries and for other good and valuable
consideration, on the date hereof the Company irrevocably grants to Employee the
option to purchase any part or all of an aggregate of * shares of its $1.00 par
value common stock upon the terms and conditions set forth in this Agreement.
Such Option is granted pursuant to the Sub-Plan and shall also be subject to the
terms and conditions set forth in the Plan and the Sub-Plan.   2.2   Option
Price       The option price of the shares of stock shall be              
                             and 0000/10000 dollars (US$                    )
per share without commission or other charge, which was the equivalent of
£                    . (For informational purposes, on December 1, 2005 the
exchange rate of £ to US$, as reported by Bloomberg L.P., was £1.00 equals
US$                    ).   2.3   Consideration to Company       In
consideration of the granting of this Option by the Company, the Employee agrees
to render faithful and efficient service to the Company, a Constituent Company
or another group company, with such duties and responsibilities as the Company
shall from time to time prescribe, for a period of at least twelve months from
the date this Option is granted. Nothing in this Agreement or in the Plan or
Sub-Plan shall confer upon the Employee any right to continue in the employment
of the Company, a Constituent Company or another group company or shall
interfere with or restrict in any way the rights of the Company, Constituent
Company or another

 
* Refer to attached Notice

- 30 -



--------------------------------------------------------------------------------



 



    group company, which are hereby expressly reserved, to discharge the
Employee at any time for any reason whatsoever, with or without good cause. Nor
shall it interfere with or restrict in any way, other than the forfeiture of all
rights under this Agreement, the right of the Employee voluntarily to terminate
his employment with the Company, Constituent Company or another group company.  
2.4   Adjustments in Option       The Committee or the Company shall make an
appropriate and equitable adjustment to the Option only in circumstances
specified in Rule 6 of the Sub-Plan. Such adjustment shall be made with the
intent that after the change or exchange of shares, the Employee’s proportionate
interest shall be maintained as before the occurrence of such event. Such
adjustment in the Option may include a necessary corresponding adjustment in the
option price per share, but shall be made without change in the total price
applicable to the unexercised portion of the Option (except for any change in
the aggregate price resulting from rounding-off of share quantities or prices).

ARTICLE III — PERIOD OF EXERCISABILITY

3.1   Commencement of Exercisability

  (a)   The Option shall become exercisable in four cumulative installments as
follows:

  (i)   The first installment shall consist of twenty-five percent (25%) of the
shares covered by the Option and shall become exercisable on the first
anniversary of the date the Option was granted.     (ii)   The second
installment shall consist of an additional twenty five percent (25%) of the
shares covered by the Option and shall become exercisable on the second
anniversary of the date the Option was granted.     (iii)   The third
installment shall consist of an additional twenty five percent (25%) of the
shares covered by the Option and shall become exercisable on the third
anniversary of the date the Option was granted.     (iv)   The fourth
installment shall consist of twenty five percent (25%) of the shares covered by
the Option and shall become exercisable on the fourth anniversary of the date
the Option was granted.

      The installments provided for in this Subsection (a) are cumulative. Each
installment that becomes exercisable shall remain exercisable during the term of
the Option, except as otherwise provided in this Agreement.        
Alternatively, Options, granted to employees participating in the Executive
Leadership Compensation Plan (annual bonus plan), who (i) die, (ii) become
disabled (as described in Subsection 3.3(b) below) or (iii) retire under the
Company’s retirement plan within

- 31 -



--------------------------------------------------------------------------------



 



      sixty (60) days of the date of Termination of Employment, have worked for
the Company for ten (10) or more years, and have a combination of age and
service with the Company of seventy five (75) or more, will vest as of the date
of death, disability or Termination of Employment, as applicable.     (b)   No
portion of the Option, which is an unexercisable installment under Subsection
(a) above at Termination of Employment shall thereafter become exercisable,
unless otherwise determined by the Committee.     (c)   Notwithstanding
Subsections 3.1(a) and 3.1(b) above, upon a Change of Control, all Option
installments not yet exercisable shall become immediately exercisable.

3.2   Term of Option       The Option will expire and will not, under any
condition, be exercisable after the tenth anniversary of the date the Option was
granted. Such date shall be the Option’s Expiration Date.   3.3   Exercise of
Option after Termination of Employment       This Option is exercisable by the
Employee only while he is employed by the Company, Constituent Company or
another group company, subject to the following exceptions:

  (a)   Termination by Death — if the Employee dies while the Option is
exercisable under the terms of this Agreement the Option may be exercised by the
Employee’s personal representatives, to the extent then exercisable, for a
period of 12 months from the date of death or until the expiration of the stated
term of the Option, whichever period is the shorter.     (b)   Termination by
Reason of Disability — If the Employee’s employment is terminated due to his
permanent and total disability, as defined in Section 22(c)(3) of the Code, the
Employee may exercise the Option, subject to the limitation in Subsection
3.1(b), within thirty six (36) months after Termination of Employment, but not
later than the Option’s Expiration Date.     (c)   Termination by Reason of
Retirement — If the Employee’s employment is terminated due to his retirement
the Employee may exercise the Option, subject to the limitations of Subsection
3.1(b), within sixty (60) months after Termination of Employment, but not later
than the Option’s Expiration Date.     (d)   Other Termination — If the
Employee’s employment is terminated other than for good cause or the reasons set
forth in Subsections (a) through (c) above, the Employee may exercise the
Option, subject to the limitations of Subsection 3.1(b), within six (6) months
after Termination of Employment, but not later than the Option’s Expiration
Date.

ARTICLE IV — EXERCISE OF OPTIONS

4.1   Partial Exercise

- 32 -



--------------------------------------------------------------------------------



 



    Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2. Each
partial exercise shall be for not less than one hundred (100) shares (or a
smaller number, if it is the maximum number which may be exercised under
Section 3.1), and shall be for whole shares only.   4.2   Manner of Exercise

  (a)   A written notice, complying with the applicable procedures established
by the Committee or the Company, stating that the Option or portion is thereby
exercised; the notice shall be signed by the Employee or the other person then
entitled to exercise the Option; and     (b)   Full payment to the Company of
the aggregate exercise price for the shares with respect to which the Option or
portion thereof is exercised must be made in cash (or by certified or bank
cashier’s check or wire payment).     (c)   An exercise shall not be valid
unless, in addition to receipt of a valid notice of exercise (hard copy, fax or
e-mail, as appropriate) and payment of the option price, the Company is
satisfied that the Employee has entered into arrangements which are satisfactory
to the Company, to pay all or any part of the British Federal, State, local and
foreign taxes for which the Employee is liable and which are required by law to
be withheld by the Constituent Company or any other member of the same group of
companies as the Constituent Company on the exercise of the Option in accordance
with Rule 7.4 of the Sub-Plan.

    In the event the Option or portion thereof shall be exercised by any person
or persons other than the Employee, appropriate proof of the right of such
person or persons to exercise the Option must be provided.   4.3   Conditions to
Issuance of Stock Certificates       The shares of stock deliverable upon the
exercise of the Option, or any part thereof, may be either previously authorized
but unissued shares or issued shares which have then been reacquired by the
Company. Such shares shall be fully paid and non-assessable and will be allotted
to the Employee within 30 days from the effective date of exercise in accordance
with Rule 7.2 of the Sub-Plan. The Company shall not be required to issue or
deliver any certificate or certificates for shares of stock purchased upon the
exercise of the Option or part thereof prior to fulfillment of all of the
following conditions:

  (a)   The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed;     (b)   The completion of any registration
or other qualification of such shares under any state or federal law, or under
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body which the Committee or the Company shall, in its
absolute discretion, deem necessary or advisable;     (c)   The obtaining of any
approval or other clearance from any state or federal governmental

- 33 -



--------------------------------------------------------------------------------



 



      agency which the Committee or the Company shall, in its absolute
discretion, determine to be necessary or advisable;       (d)   The lapse of
such reasonable period of time following the exercise of the Option as the
Committee or the Company may from time to time establish for reasons of
administrative convenience; and       (e)   The receipt by the Company of full
payment for such shares.



4.4   Rights as Shareholders

  The holder of the Option shall not be, nor have any of the rights or
privileges of, a shareholder of the Company in respect of any shares purchasable
upon the exercise of any part of the Option unless and until certificates or
book entries representing such shares shall have been issued or made by the
Company, or the Company’s transfer agent, to or for such holder.

ARTICLE V — MISCELLANEOUS

5.1   Option Subject to Plan       The Option is subject to the terms of the
Plan as amended by the Sub-Plan, and in the event of any conflict between this
Agreement, the Plan and the Sub-Plan, the Sub-Plan shall prevail.   5.2  
Administration       The Committee or the Company shall have the power to
interpret the Plan, the Sub-Plan and this Agreement and to adopt such procedures
for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret or revoke any such procedures.   5.3  
Option Not Transferable       Neither the Option nor any interest or right
therein or part thereof may be sold, pledged, assigned or transferred. The
Option shall be exercised during the Employee’s lifetime only by the Employee,
or his guardian or legal representative.   5.4   Notices       Any notice to be
given under the terms of this Agreement to the Company shall be addressed to the
Company in care of its Secretary and any notice to be given to the Employee
shall be addressed to him at the address given beneath his signature hereto. By
a notice given pursuant to this Section, either party may hereafter designate a
different address for notices to be given to him. Any notice that is required to
be given to Employee shall, if Employee is then deceased, be given to Employee’s
Beneficiary or personal representative if such individual has previously
informed the Company of his status and address by written notice under this
Section.   5.5   Titles       Titles are provided herein for convenience only
and are not to serve as a basis for interpretation or construction of this
Agreement.

- 34 -



--------------------------------------------------------------------------------



 



5.6    Construction

    This Agreement and the Plan and Sub-Plan and all actions taken thereunder
shall be governed by and construed in accordance with the laws of the State of
Delaware, without reference to principles of conflict of laws.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

                          AVERY DENNISON CORPORATION    
 
               
 
      By:   *    
 
         
 
President & Chief Executive Officer    
 
               
 
      By:        
 
         
 
          Secretary    
 
                *                
 
Employee
               
 
                *                
 
               
 
                *                
 
Address
               

 
* Refer to attached Notice

- 35 -